Exhibit 10.5

PALO ALTO NETWORKS, INC.

EMPLOYEE INCENTIVE COMPENSATION PLAN

Adopted by the Board of Directors on September 30, 2011

1.        Purposes of the Plan.  The Plan is intended to increase stockholder
value and the success of the Company by motivating Employees to (a) perform to
the best of their abilities, and (b) achieve the Company’s objectives.

2.        Definitions.

(a)      “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

(b)      “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period, subject to the
Committee’s authority under Section 3(d) to modify the award.

(c)      “Board” means the Board of Directors of the Company.

(d)      “Bonus Pool” means the pool of funds available for distribution to
Participants. Subject to the terms of the Plan, the Committee establishes the
Bonus Pool for each Performance Period.

(e)      “Code” means the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder will include such
section or regulation, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(f)      “Committee” means the committee appointed by the Board (pursuant to
Section 5) to administer the Plan. Unless and until the Board otherwise
determines, the Board’s Compensation Committee will administer the Plan.

(g)      “Company” means Palo Alto Networks, Inc., a Delaware corporation, or
any successor thereto.

(h)      “Employee” means any executive team member, or non-sales
(non-commissioned) employee of the Company or of an Affiliate, whether such
individual is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan.

(i)      “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.

(j)      “Performance Period” means the period of time for the measurement of
the performance criteria that must be met to receive an Actual Award, as
determined by the Committee in its sole discretion. A Performance Period may be
divided into one or more shorter periods if, for



--------------------------------------------------------------------------------

example, but not by way of limitation, the Committee desires to measure some
performance criteria over 12 months and other criteria over 3 months.

(k)      “Plan” means this Employee Bonus Plan, as set forth in this instrument
and as hereafter amended from time to time.

(l)      “Target Award” means the target award, at 100% performance achievement,
payable under the Plan to a Participant for the Performance Period, as
determined by the Committee in accordance with Section 3(b).

3.        Selection of Participants and Determination of Awards.

(a)      Selection of Participants.  The Committee, in its sole discretion, will
select the Employees who will be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period or
Periods.

(b)      Determination of Target Awards.  The Committee, in its sole discretion,
will establish a Target Award for each Participant, which generally will be a
percentage of a Participant’s average annual base salary as of the end of the
Performance Period.

(c)      Bonus Pool.  Each Performance Period, the Committee, in its sole
discretion, will establish a Bonus Pool, which pool may be established before,
during or after the applicable Performance Period. Actual Awards will be paid
from the Bonus Pool.

(d)      Discretion to Modify Awards.  Notwithstanding any contrary provision of
the Plan, the Committee may, in its sole discretion and at any time,
(i) increase, reduce or eliminate a Participant’s Actual Award, and/or
(ii) increase, reduce or eliminate the amount allocated to the Bonus Pool. The
Actual Award may be below, at or above the Target Award, in the Committee’s
discretion. The Committee may determine the amount of any reduction on the basis
of such factors as it deems relevant, and will not be required to establish any
allocation or weighting with respect to the factors it considers.

(e)      Discretion to Determine Criteria.  Notwithstanding any contrary
provision of the Plan, the Committee will, in its sole discretion, determine the
performance goals applicable to any Target Award which may include, without
limitation, (i) attainment of research and development milestones,
(ii) bookings, (iii) business divestitures and acquisitions, (iv) cash flow,
(v) cash position, (vi) contract awards, (vii) customer renewals,
(viii) customer retention rates from an acquired company, business unit or
division, (ix) earnings (which may include earnings before interest and taxes,
earnings before taxes and net earnings), (x) earnings per share, (xi) expenses,
(xii) gross margin, (xiii) growth in stockholder value relative to the moving
average of the S&P 500 Index or another index, (xiv) internal rate of return,
(xv) inventory turns, (xvi) inventory levels, market share, (xvii) net income,
(xviii) net profit, (xix) net sales, (xx) new product development, (xxi) new
product invention or innovation, (xxii) number of customers, (xxiii) operating
cash flow,

 

-2-



--------------------------------------------------------------------------------

(xxiv) operating expenses, (xxv) operating income, (xxvi) operating margin,
(xxvii) overhead or other expense reduction, (xxviii) product defect measures,
(xxix) product release timelines, (xxx) productivity, (xxxi) profit,
(xxxii) return on assets, (xxxiii) return on capital, (xxxiv) return on equity,
(xxxv) return on investment, (xxxvi) return on sales, (xxxvii) revenue,
(xxxviii) revenue growth, (xxxix) sales results, (xl) sales growth, (xli) stock
price, (xlii) time to market, (xliii) total stockholder return, (xliv) working
capital, and individual objectives such as peer reviews or other subjective or
objective criteria. As determined by the Committee, the performance goals may be
based on GAAP or Non-GAAP results and any actual results may be adjusted by the
Committee for one-time items or unbudgeted or unexpected items when determining
whether the performance goals have been met. The goals may be on the basis of
any factors the Committee determines relevant, and may be on an individual,
divisional, business unit or Company-wide basis. The performance goals may
differ from Participant to Participant and from award to award. Failure to meet
the goals will result in a failure to earn the Target Award, except as provided
in Section 3(d).

4.        Payment of Awards.

(a)      Right to Receive Payment.  Each Actual Award will be paid solely from
the general assets of the Company. Nothing in this Plan will be construed to
create a trust or to establish or evidence any Participant’s claim of any right
other than as an unsecured general creditor with respect to any payment to which
he or she may be entitled.

(b)      Timing of Payment.  To be entitled to an Actual Award, a Participant
must be employed by the Company or any Affiliate on the date the Actual Award is
paid. Accordingly, an Actual Award is not considered earned until paid.

   It is the intent that this Plan be exempt from, or comply with, the
requirements of Code Section 409A so that none of the payments to be provided
hereunder will be subject to the additional tax imposed under Code Section 409A,
and any ambiguities herein will be interpreted to so comply.

(c)      Form of Payment.  Each Actual Award will be paid in cash (or its
equivalent) in a single lump sum.

5.        Plan Administration.

(a)      Committee is the Administrator.    The Plan will be administered by the
Committee. The Committee will consist of not less than two (2) members of the
Board. The members of the Committee will be appointed from time to time by, and
serve at the pleasure of, the Board.

(b)      Committee Authority.  It will be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee will
have all powers and discretion necessary or appropriate to administer the Plan
and to control its operation, including, but not limited to, the power to
(i) determine which Employees will be granted awards, (ii) prescribe the terms
and conditions of awards, (iii) interpret the Plan and the awards, (iv) adopt
such procedures and subplans as are necessary or appropriate to permit
participation in the Plan by Employees who are foreign

 

-3-



--------------------------------------------------------------------------------

nationals or employed outside of the United States, (v) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith, and (vi) interpret, amend or revoke any such rules.

(c)      Decisions Binding.  All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan will be final, conclusive, and binding on all persons,
and will be given the maximum deference permitted by law.

(d)      Delegation by Committee.  The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.

(e)      Indemnification.  Each person who is or will have been a member of the
Committee will be indemnified and held harmless by the Company against and from
(i) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she will give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.

6.        General Provisions.

(a)      Tax Withholding.  The Company will withhold all applicable taxes from
any Actual Award, including any federal, state and local taxes (including, but
not limited to, the Participant’s FICA and SDI obligations).

(b)      No Effect on Employment or Service.  Nothing in the Plan will interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. Employment with the
Company and its Affiliates is on an at-will basis only. The Company expressly
reserves the right, which may be exercised at any time and without regard to
when during a Performance Period such exercise occurs, to terminate any
individual’s employment with or without cause, and to treat him or her without
regard to the effect that such treatment might have upon him or her as a
Participant.

(c)      Participation.  No Employee will have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.

(d)      Successors.  All obligations of the Company under the Plan, with
respect to awards granted hereunder, will be binding on any successor to the
Company, whether the existence

 

-4-



--------------------------------------------------------------------------------

of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business or
assets of the Company.

(e)      Nontransferability of Awards.  No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6(e). All rights with respect to an award granted to
a Participant will be available during his or her lifetime only to the
Participant.

7.        Amendment, Termination, and Duration.

(a)      Amendment, Suspension, or Termination.   The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan will
not, without the consent of the Participant, alter or impair any rights or
obligations under any Actual Award theretofore earned by such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.

(b)      Duration of Plan.  The Plan will commence on the date specified herein,
and subject to Section 7(a) (regarding the Board’s right to amend or terminate
the Plan), will remain in effect thereafter.

8.        Legal Construction.

(a)      Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also will include the feminine; the plural will
include the singular and the singular will include the plural.

(b)      Severability.  In the event any provision of the Plan will be held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
if the illegal or invalid provision had not been included.

(c)      Requirements of Law.  The granting of awards under the Plan will be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

(d)      Governing Law.   The Plan and all awards will be construed in
accordance with and governed by the laws of the State of California, but without
regard to its conflict of law provisions.

(e)      Bonus Plan.  The Plan is intended to be a “bonus program” as defined
under U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.

(f)      Captions.  Captions are provided herein for convenience only, and will
not serve as a basis for interpretation or construction of the Plan.

 

-5-